 Case 3:15-cv-02440-GPC-AHG Document 131 Filed 03/26/21 PageID.12328 Page 1 of 11




 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11   CONSUMER FINANCIAL                                Case No.: 15-cv-2440-GPC-AHG
     PROTECTION BUREAU,
12
                                      Plaintiff,       ORDER:
13
     v.                                                (1) DENYING DEFENDANT
14
                                                       ARMOND ARIA’S MOTION FOR
     GLOBAL FINANCIAL SUPPORT, INC.,
15                                                     RECONSIDERATION; AND
     d/b/a STUDENT FINANCIAL
16   RESOURCE CENTER, d/b/a COLLEGE
                                                       (2) GRANTING PLAINTIFF’S
     FINANCIAL ADVISORY; and
17                                                     MOTION TO MODIFY THE
     ARMOND ARIA, a/k/a ARMOND AMIR
                                                       SCHEDULING ORDER AND
18   ARIA, individually, and as owner and
                                                       AMEND THE COMPLAINT
     CEO of Global Financial Support, Inc.,
19
                                   Defendants.         [ECF Nos. 122, 124]
20
21         Before the court are two motions: (1) Plaintiff’s Motion to Modify Scheduling
22   Order and Amend Complaint, ECF No. 122; and (2) Defendant Armond Aria’s
23   (“Defendant Aria”) Motion for Reconsideration, ECF No. 124. Upon considering all
24   related documents, the Court DENIES Defendant Aria’s Motion for Reconsideration, and
25   GRANTS Plaintiff’s Motion to Modify Scheduling Order and Amend Complaint so as to
26   withdraw Counts Four and Five against Defendant Aria.
27
                                                   1
28                                                                           15-cv-2440-GPC-AHG
 Case 3:15-cv-02440-GPC-AHG Document 131 Filed 03/26/21 PageID.12329 Page 2 of 11




 1                                          BACKGROUND
 2            The Court largely adopts the facts as stated in its January 25, 2021 Order. ECF
 3   No. 120. In it, the Court found Defendant Aria liable on Count One (albeit specifically
 4   on the 2011 to 2015 solicitation packets, not the 2016 solicitation packets), Count Two,
 5   and Count Three, and found Defendant Global Financial Support, Inc. (“Global”) liable
 6   for Counts One through Five. Also, the Court found that a permanent injunction against
 7   Defendants was warranted,1 and further ordered Defendants to be jointly and severally
 8   liable for $4,738,028 in restitution and $10 million in civil penalty. After the Order, the
 9   Clerk of Court entered the Default Judgment. ECF No. 121.
10            Plaintiff sought to file a joint motion which would dismiss Counts Four and Five
11   against Defendant Aria, but Defendant Aria did not agree. See Decl. Nina Schichor 2,
12   ECF No. 122-2. Thus, on February 16, 2021, Plaintiff filed its Motion to Modify
13   Scheduling Order and Amend Complaint. ECF No. 122. Defendant Aria opposes the
14   Motion, for he challenges the Court’s January 25, 2021 Order, and would like to “seek[]
15   his ‘day in court’” and “have the matter decided by a jury of his peers.” Opp’n Mot. Am.
16   Compl. 4, 5, ECF No.126. Plaintiff filed its Reply. ECF No. 128.
17            On February 22, 2021, Defendant Aria filed his Motion for Reconsideration
18   pursuant to Federal Rule of Civil Procedure (“Rule”) 59(e).2 ECF No. 124. Specifically,
19   he would like the Court to reconsider the January 25, 2021 Order and the Default
20   Judgment. He argues in part that with the criminal investigation having concluded on
21   October 15, 2020 (which resulted in him pleading guilty to one count of signing a false
22
23
24   1
         The injunction will be issued in a separate order.
25   2
      The Court accepts Defendant Aria’s admission of error, see Reply Mot. Recons. 2, ECF
26   No. 129. Defendant Global is not a party to the Motion for Reconsideration, since
     Defendant Aria cannot represent Defendant Global on its behalf.
27
                                                     2
28                                                                              15-cv-2440-GPC-AHG
 Case 3:15-cv-02440-GPC-AHG Document 131 Filed 03/26/21 PageID.12330 Page 3 of 11




 1   document), he “can now properly defend himself.” See Mem. Mot. Recons. 2–3, ECF
 2   No. 124-1. Plaintiff filed its Response, and Defendant Aria filed his Reply. ECF Nos.
 3   127, 129.
 4                                     RECONSIDERATION
 5         The Court first addresses Defendant Aria’s Motion for Reconsideration because it
 6   is one of the underlying bases for him opposing Plaintiff’s Motion to Modify Scheduling
 7   Order and Amend Complaint. Defendant Aria makes three primary points: (1) the Court
 8   erred by prematurely lifting the stay on the civil proceedings when the criminal
 9   investigation was pending; (2) genuine issues of material fact exist; and (3) the Clerk of
10   Court erred when the Default Judgment “incorrectly includes Mr. Aria, when it should be
11   against Global only.” See Mem. Mot. Recons. ECF No. 124-1. None of them warrant
12   reconsideration, an “extraordinary remedy, to be used sparingly in the interests of finality
13   and conservation of judicial resources.” Kona Enterprises, Inc. v. Est. of Bishop, 229
14   F.3d 877, 890 (9th Cir. 2000) (quoting 6 James W. Moore et al., Moore’s Federal
15   Practice § 59.30[4] (3d ed. 2000)). Thus the Court DENIES Defendant Aria’s Motion
16   for Reconsideration.
17         The Court has discretion in granting or denying a motion for reconsideration, but
18   such discretion is reserved for “highly unusual circumstances.” Beaver v. Tarsadia
19   Hotels, 29 F. Supp. 3d 1294, 1301 (S.D. Cal. 2014) (citations omitted), aff’d, 816 F.3d
20   1170 (9th Cir. 2016). Specifically, reconsideration pursuant to Rule 59(e) is “appropriate
21   if the district court (1) is presented with newly discovered evidence; (2) clear error or the
22   initial decision was manifestly unjust, or (3) if there is an intervening change in
23   controlling law.” Id. (quoting Sch. Dist. No. 1J, Multnomah Cty., Or. v. ACandS, Inc., 5
24   F.3d 1255, 1263 (9th Cir. 1993)). Most importantly: “A Rule 59(e) motion may not be
25   used to raise arguments or present evidence for the first time when they could reasonably
26   have been raised earlier in the litigation.” Kona Enterprises, 229 F.3d at 890 (emphasis
27
                                                   3
28                                                                               15-cv-2440-GPC-AHG
 Case 3:15-cv-02440-GPC-AHG Document 131 Filed 03/26/21 PageID.12331 Page 4 of 11




 1   in original) (citation omitted).
 2         Defendant Aria has not identified any change in the law, so presumably any basis
 3   for a reconsideration must turn to a presentation of newly discovered evidence, or a
 4   demonstration of “clear error” or “manifest injustice.” Defendant Aria fails at both.
 5   Concerning newly discovered evidence, there is none except for Defendant Aria’s two
 6   self-serving Declarations. Cf. FTC v. Publ’g Clearing House, Inc., 104 F.3d 1168, 1171
 7   (9th Cir. 1997), as amended (Apr. 11, 1997) (“A conclusory, self-serving affidavit,
 8   lacking detailed facts and any supporting evidence, is insufficient to create a genuine
 9   issue of material fact.”).
10         The first Declaration is a collection of statements merely referring to records in the
11   Court’s docket. See ECF No. 124-2. The second Declaration asserts that Defendant Aria
12   “can now openly provide the following ‘withheld’ evidence,” yet there are no underlying
13   documents attached. See ECF No. 129-1. Even assuming, arguendo, Defendant Aria’s
14   excuse for not introducing the “new” evidence as soon as the criminal matter concluded, 3
15   at minimum that evidence should be in front of this Court now—the very moment
16   Defendant Aria wants the Court to reconsider the Order. With none present, “newly
17   discovered evidence” cannot be the basis to overturn the Court’s decision either.
18         This leaves Defendant Aria with the grounds of “clear error” or “manifest
19   injustice,” which he also fails to establish. As to these grounds, Defendant Aria argues
20
21
22   3
       To be clear, the excuse is not convincing. Defendant Aria’s “thoughts” on how the
     Court will handle summary judgment or how he could present evidence at trial are far
23   from adequate reasons to withhold any “new” documents for more than three months
24   once the criminal matter closed. See Kona Enterprises, 229 F.3d at 890 (discussing how
     parties may not use Rule 59(e) to present new evidence when it could reasonably have
25   been presented earlier). Defendant Aria could have even requested a new stay for
26   additional discovery, or a leave to file a supplemental response based on the “new”
     circumstances—all of which were possible before summary judgment, yet did not occur.
27
                                                  4
28                                                                              15-cv-2440-GPC-AHG
 Case 3:15-cv-02440-GPC-AHG Document 131 Filed 03/26/21 PageID.12332 Page 5 of 11




 1   that the Court erred by prematurely lifting the stay on the civil proceedings when the
 2   criminal investigation was pending. Mem. Mot. Recons. 4–6, ECF No. 124-1. To start,
 3   Defendant Aria’s Motion is requesting the Court to reconsider the Court’s January 25,
 4   2021 Order and the Default Judgment, neither of which decided to lift the stay. Thus any
 5   reason why lifting the stay was wrong does not demonstrate clear error against the Court
 6   finding Defendants liable, for the two are at least a degree removed from each other.
 7         More importantly, the challenge is grossly untimely. The Court’s Order to lift the
 8   stay was issued on May 1, 2019. ECF No. 73. If this decision was such grave error,
 9   Defendant Aria was required to request reconsideration of it far earlier, and certainly not
10   past the summary judgment stage. See Fed. R. Civ. P. 60(b), (c) (discussing how such
11   motions must be filed “within a reasonable time,” at least “no more than a year” since the
12   order’s entry); CivLR 7.1.i.2 (28 days). In fact, Defendant Aria even had one other
13   opportunity to raise this matter. On April 6, 2020, Magistrate Judge Allison H. Goddard
14   overruled Defendant Aria’s objections to discovery, when he again requested the stay and
15   re-asserted his claim of potential prejudice. See Order Granting Mot. Compel, ECF No.
16   96. Defendant Aria could have filed an objection, yet did not. See Fed. R. Civ. P. 72(a)
17   (allowing parties to file an objection to the magistrate judge’s order within 14 days after
18   the order). With such procedural history in mind, any reconsideration based on potential
19   errors in lifting the stay would be manifestly unjust against Plaintiff, for it would upset
20   almost two-years’ worth of Plaintiff’s prosecution over the case. It would certainly
21   contravene well-established law that a motion for reconsideration is not an opportunity to
22   relitigate old matters. See Exxon Shipping Co. v. Baker, 554 U.S. 471, 486 n.5 (2008)
23   (citing 11 Charles Alan Wright & Arthur R. Miller, Federal Practice and Procedure §
24   2810.1 (2d ed. 1995)). The Court will not do so.
25         Next, Defendant Aria argues that genuine issues of material fact exist, and that the
26   Court made clear errors of law. See Mem. Mot. Recons. 6–9, ECF No. 124-1; Reply
27
                                                   5
28                                                                               15-cv-2440-GPC-AHG
 Case 3:15-cv-02440-GPC-AHG Document 131 Filed 03/26/21 PageID.12333 Page 6 of 11




 1   Mot. Recons. 5–6, ECF No. 129. Before the Court proceeds, it reiterates the standard for
 2   granting summary judgment: “there is no genuine dispute as to any material fact and the
 3   movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a) (emphasis
 4   added). The fact that Defendant Aria “disputes” Plaintiff’s characterization of the events
 5   does not justify relief from summary judgment. Otherwise summary judgment is
 6   meaningless. A one-page declaration stating “I view things differently” would create a
 7   “dispute” and force every case to trial.
 8          Yet that is effectively what Defendant Aria presents with one-sentence conclusions
 9   on each “dispute” in his opening brief, with no support as to why the Court should accept
10   his positions. When support is provided, it is—once again—his own self-serving
11   Declaration. See Mem. Mot. Recons. 6–9, ECF No. 124-1. Such is not an adequate basis
12   for clear error.
13          The Court addresses two instances in the opening brief when Defendant Aria did
14   not cite to his own Declaration. One is Exhibit E to his Opposition to Summary
15   Judgment, ECF No. 112-8. Contrary to Defendant Aria’s characterization of the January
16   25, 2021 Order, the record shows the Court considered this evidence and rejected it—
17   notably, in part because the underlying document was yet another declaration of his own.
18   See ECF No. 120 at 26 (citing Decl. Armond Aria, ¶¶ 185–213, ECF No. 112-2, which in
19   turn references OSJX E1–E14). The other is a citation to Eitel v. McCool, 82 F.2d 1470
20   (9th Cir. 1986) (discussing default judgment standards). As discussed supra note 2,
21   Defendant Aria cannot argue on behalf of Defendant Global, and thus his Motion for
22   Reconsideration has no bearing on the Default Judgment. But even with that aside, the
23   January 25, 2021 Order already addressed Defendant Aria’s point. See ECF No. 120 at
24   35, 36 (fourth and seventh factor).
25          Defendant Aria’s Reply brief does not fare much better. On his claim regarding
26   the Court’s failure to consider certain facts, there is no explanation as to why it amounted
27
                                                  6
28                                                                              15-cv-2440-GPC-AHG
 Case 3:15-cv-02440-GPC-AHG Document 131 Filed 03/26/21 PageID.12334 Page 7 of 11




 1   to clear error warranting a setting aside of the Court’s summary judgment. Some of these
 2   claims are plain incorrect. For example, Defendant Aria’s attempt at impeaching
 3   witnesses was addressed in the January 25, 2021 Order as discussed above, and his
 4   reliance on the supposed “low complaint rates” were answered too. See id. at 26, 27.
 5   Further, the Court implicitly responded to other claims, such as:
 6           (1)    How various parts of the 2011 to 2015 solicitation packets created a “net
 7                  impression” of a financial application program that the “other example
 8                  passages” did not overcome, id. at 20–22 (addressing points b, f, g, and h in
 9                  the Reply brief);
10           (2)    How “not being a college or government agency does not preclude the
11                  possibility of [misrepresenting itself as] an independent financial application
12                  program,” id. at 22 (addressing points b, c, and g in the Reply brief); or
13           (3)    How the packets gave the impression “that the Form will make a difference
14                  in what the consumers receive,” and how even under Defendant Aria’s
15                  standard, the expectation is that “the resultant product will differ based on ‘a
16                  particular place or group of people,’” yet neither was the case, id. at 23–26
17                  (addressing point e in the Reply brief).
18   Ultimately a court is under no obligation, even in summary judgment, to create “a Map of
19   the Empire whose size was that of the Empire.”4 Courts omit granular details for brevity
20   and clarity. With no further explanation from Defendant Aria on how a particular
21   omission would alter the decision, the Court does not find clear error in considering the
22   facts. Cf. Permian Basin Petroleum Ass’n Chaves Cty. v. Dep’t of the Interior, No. 7:14-
23   CV-50-RAJ, 2016 WL 4411550, at *7 (W.D. Tex. Feb. 29, 2016) (denying a Rule 59(e)
24   motion to reconsider summary judgment, expressing that “the Court is not required to
25
26
     4
         Jorge Luis Borges, On Exactitude in Science (trans. Andrew Hurley).
27
                                                     7
28                                                                                 15-cv-2440-GPC-AHG
 Case 3:15-cv-02440-GPC-AHG Document 131 Filed 03/26/21 PageID.12335 Page 8 of 11




 1   address every argument raised by the parties”).
 2         On Defendant Aria’s claim regarding errors of law, none of the five points show
 3   clear error either. Rather, they are attempts at relitigating the case. First, while
 4   Defendant Aria asserts Global is just an “information aggregator,” the January 25, 2021
 5   Order already explained how Global’s booklets constituted a “financial product or
 6   service” under the Consumer Financial Protection Act of 2010 (“CFPA”), subjecting
 7   Defendants to this lawsuit. See ECF No. 120 at 15–18. Second, while he argues the
 8   Court did not use the “reasonable consumer” standard,5 multiple parts of the Order
 9   discussed how consumers acting reasonably were likely to be misled by Defendants’
10   practices. See, e.g., id. at 19–20, 22–23, 28–29, 31. Third, while he argues the Court did
11   not properly apply the “net impression” standard or consider “the entire business
12   transaction,” he fails to articulate what exactly the Court excluded. If he is referring to
13   the Court’s failure to consider certain facts, the Court addressed his concern above.
14   Fourth, while he argues the Court should use net profit to determine restitution, he
15   conceded this issue at summary judgment. The Court already discussed why the “full
16   amount lost by consumers” may be an appropriate basis for restitution. See id. at 31
17   (citing FTC v. Stefanchik, 559 F.3d 924, 931 (9th Cir. 2009)). And Liu v. SEC, 140 S. Ct.
18   1936 (2020), a securities fraud case, has no bearing on whether restitution under the
19   CFPA must exclusively be calculated by measure of net profits. Fifth and finally, while
20   he argues deception is a jury question, he ignores the summary judgment standard. With
21
22
23   5
       The supporting case law presented in Defendant Aria’s Reply all concern California’s
24   consumer protection laws. The Court considered whether Defendants’ practice was
     “deceptive” under the CFPA, the basis for this lawsuit. Part of this analysis includes if
25   the practice was “likely to mislead consumers acting reasonably under the
26   circumstances.” See id. at 18–19 (quoting CFPB v. Gordon, 819 F.3d 1179, 1192–93
     (9th Cir. 2016)).
27
                                                    8
28                                                                                15-cv-2440-GPC-AHG
 Case 3:15-cv-02440-GPC-AHG Document 131 Filed 03/26/21 PageID.12336 Page 9 of 11




 1   no genuine dispute over the underlying material facts, the Court decided that Defendants’
 2   practices constituted “deception” as a matter of law.
 3         Finally, Defendant Aria argues that the Default Judgment incorrectly included him
 4   when it should only be against Defendant Global. Mem. Mot. Recons. 9, ECF No. 124-1.
 5   The Default Judgment includes no clear error because the Court already held that
 6   Defendant Aria is a “related person” under the CFPA, an issue uncontested even in the
 7   Motion for Reconsideration. And since the Court ruled Defendants jointly and severally
 8   liable, the Default Judgment’s enumeration of both Defendants did not amount to clear
 9   error, nor does it constitute manifest injustice. With no indication that grounds for
10   reconsideration exists, the Court affirms its summary judgment and default judgment.
11             AMENDMENT OF SCHEDULING ORDER AND COMPLAINT
12         Having denied Defendant Aria’s Motion for Reconsideration, the Court now
13   considers Plaintiff’s Motion to Amend Scheduling Order and Complaint. Plaintiff seeks
14   to amend the Scheduling Order and Complaint so that Plaintiff may withdraw Counts
15   Four and Five against Defendant Aria. But since the deadline to amend the Complaint
16   has passed, Plaintiff also seeks to amend the schedule set in this case so that the requested
17   amendment may be deemed filed.
18         Modifying the scheduling order requires good cause and the Court’s consent. Fed.
19   R. Civ. P. 16(b)(4). Here, good cause exists where the proposed withdrawal will promote
20   the prompt resolution of this matter and conserve judicial resources.
21         Under Rule 15(a), amending the pleading requires the opposing party’s written
22   consent or the court’s leave. At the same time, courts should freely give leave to amend
23   the pleading “when justice so requires.” Fed. R. Civ. P. 15(a)(2). Courts apply this
24   policy “with extreme liberality.” Eminence Cap., LLC v. Aspeon, Inc., 316 F.3d 1048,
25   1051 (9th Cir. 2003) (citation omitted). Absent prejudice to the opposing party, or
26   “strong showing” of undue delay, bad faith, repeated failure to cure deficiencies by
27
                                                   9
28                                                                              15-cv-2440-GPC-AHG
Case 3:15-cv-02440-GPC-AHG Document 131 Filed 03/26/21 PageID.12337 Page 10 of 11




 1   amendments previously allowed, or futility of amendment, “there exists a presumption
 2   under Rule 15(a) in favor of granting leave to amend.” See id. at 1051–52 (emphasis in
 3   original) (citations omitted).
 4         Arguing that such prejudice would occur if the Court permits the amendment,
 5   Defendant Aria opposes Plaintiff’s Motion. The bases for the alleged prejudice are that
 6   he would like his “day in court” to prove he is not liable, and that he moved to vacate the
 7   Court’s January 25, 2021 Order. The second reason is no longer in play since the Court
 8   denied Defendant Aria’s Motion for Reconsideration.
 9         That leaves with Defendant Aria’s insistence on having his day in court to prove he
10   is not liable, yet the withdrawal of Counts Four and Five will have the same effect by
11   removing any other claims that would create liability for Aria. The Court reads this claim
12   in conjunction with his claimed right to a jury trial pursuant to the Seventh Amendment.
13   Contrary to what Defendant Aria hopes for, a jury trial on Counts Four and Five will
14   have no influence—whatsoever—on his liability under Counts One through Three or
15   Defendant Global’s liability under Counts One through Five. In other words, even if
16   Defendant Aria prevails at trial on Counts Four and Five, that jury verdict will not undo
17   the liabilities already decided by this Court. Cf. Lahoti v. VeriCheck, Inc., 586 F.3d
18   1190, 1202 n.9 (9th Cir. 2009) (discussing how partial summary judgments remove from
19   trial “matters wherein there is no genuine issue of fact”).
20         Thus, at best, Defendant Aria’s opposition is yet another challenge to the summary
21   judgment, a plea that Counts One through Three should have been decided by the jury
22   pursuant to his Seventh Amendment right. As Defendant Aria is aware, more than a
23   hundred years’ worth of Supreme Court jurisprudence affirms that “a summary judgment
24   proceeding does not deprive the losing party of its Seventh Amendment right to a jury
25   trial.” In re Slatkin, 525 F.3d 805, 811 (9th Cir. 2008) (citing Fid. & Deposit Co. of
26   Maryland v. United States, 187 U.S. 315, 319–21 (1902); Anderson v. Liberty Lobby,
27
                                                  10
28                                                                              15-cv-2440-GPC-AHG
Case 3:15-cv-02440-GPC-AHG Document 131 Filed 03/26/21 PageID.12338 Page 11 of 11




 1   Inc., 477 U.S. 242, 251–52 (1986)). And the Court has already explained, supra pages 5–
 2   8, why Defendant Aria’s own narrative of the events does not generate genuine disputes
 3   over material facts that would avoid summary judgment. It was Defendant Aria’s own
 4   choices in this lawsuit—such as relying primarily on his own self-declarations—that led
 5   the Court to conclude the evidence is “so one-sided that one party must prevail as a
 6   matter of law.” Anderson, 477 U.S. at 251–52. The Seventh Amendment is not a
 7   legitimate basis to overturn the consequences of Defendant Aria’s choices.
 8         Finally, there is no undue prejudice against Defendants when Plaintiff is dropping
 9   additional sources of liability. Cf. Edge Sys. LLC v. Aesthetic Skin Sys. LLC, No. 17-CV-
10   4597 PSG (AFM), 2018 WL 4859256, at *1 to *3 (C.D. Cal. June 15, 2018) (granting
11   plaintiff’s motion to drop two claims, in part because defendants have “no basis for
12   forcing [plaintiffs] to litigate unwanted claims”). As such, the Court GRANTS
13   Plaintiff’s Motion to Amend Scheduling Order and Complaint. Plaintiff’s First Amended
14   Complaint, Mot. Am. Compl. Ex. B, ECF No.122-4, is deemed filed, and accordingly,
15   Counts Four and Five against Defendant Aria are deemed withdrawn.
16                                       CONCLUSION
17         For the foregoing reasons, the Court DENIES Defendant Aria’s Motion for
18   Reconsideration, and GRANTS Plaintiff’s Motion to Amend Scheduling Order and
19   Complaint. With Plaintiff’s Motion to Modify Scheduling Order and Amend Complaint
20   granted, the Court ORDERS that Counts Four and Five against Defendant Aria are
21   withdrawn from the case.
22         IT IS SO ORDERED.
23
24   Dated: March 25, 2021
25
26
27
                                                 11
28                                                                            15-cv-2440-GPC-AHG
